CLD-213                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 21-3375
                                ___________

                       SIMEON ANTONIO SPENCE,
                                     Petitioner

                                      v.

          ATTORNEY GENERAL UNITED STATES OF AMERICA
               ____________________________________

                   On Petition for Review of an Order of the
                        Board of Immigration Appeals
                        (Agency No. A037-330-231)
                     Immigration Judge: John P. Ellington
                  ____________________________________

     Submitted on Respondent’s Motion for Summary Disposition Pursuant to
                    Third Circuit LAR 27.4 and I.O.P. 10.6
                              on August 4, 2022

           Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                       (Opinion filed: August 16, 2022)
                  ____________________________________
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

      Simeon Antonio Spence petitions for review of an order of the Board of Immigra-

tion Appeals (BIA) denying his motion to reopen his removal proceedings. The Govern-

ment has filed a motion for summary disposition arguing that Spence’s petition presents

no substantial question. We agree, and we will therefore grant the Government’s motion

and summarily deny the petition for review. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

      Spence is a native and citizen of Jamaica. He was born there out of wedlock in

1979. His parents were married later that year. In 1981, after his father had immigrated

to the United States, Spence and his mother entered as lawful permanent residents. His

mother became a naturalized U.S. citizen in 1989.

      In 2011, Spence was placed in removal proceedings based on his conviction for

cocaine trafficking and conspiracy. He conceded his convictions, but argued that he was

a U.S. citizen under former 8 U.S.C. § 1432(a)(3) (repealed 2000), which provided:

             A child born outside of the United States of alien parents . . .
             becomes a citizen of the United States upon fulfillment of the
             following conditions: . . . (3) The naturalization of the parent
             having legal custody of the child when there has been a legal
             separation of the parents or the naturalization of the mother if
             the child was born out of wedlock and the paternity of the child
             has not been established by legitimation.



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                            2
Spence relied on the second half of (a)(3), arguing that because his mother had natural-

ized, he is a U.S. citizen. The IJ denied his claim and the BIA dismissed his appeal. We

denied his petition for review, finding no error with the Agency’s determination that, un-

der Jamaican law, the marriage of Spence’s parents in 1979 legitimized him, precluding

citizenship under § 1432(a)(3). See Spence v. Att’y Gen., 827 F. App’x 215, 217 (3d Cir.

2020).

         In 2021, Spence filed a motion to reopen with the BIA, arguing that he had new

evidence that his parents legally separated prior to his mother’s naturalization, making

him eligible for citizenship under the first half of § 1432(a)(3). Specifically, he presented

an affidavit that was filed in the Court of Common Pleas of Potter County, Pennsylvania,

in his parents’ divorce proceedings. In that affidavit, Spence’s parents attest that “[t]he

parties to this action separated on 1987-06-18 and have continued to live separate and

apart for a period of at least one year.” A.R. at 57. The Board denied the motion to reo-

pen, noting that Spence’s parents’ divorce decree was dated December 9, 2019, and that

his parents’ statement in the affidavit was insufficient to establish that they were legally

separated when his mother naturalized in 1989. This timely petition for review followed.

The Government has filed a motion to summarily deny the petition.1


1
  We have jurisdiction over the petition for review pursuant to 8 U.S.C. § 1252(a)(1). We
review the denial of a motion to reopen for an abuse of discretion, Filja v. Gonzales, 447
F.3d 241, 251 (3d Cir. 2006), reversing only if the BIA’s decision is “arbitrary, irrational,
or contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). The BIA’s
factual determinations underlying the denial of the motion to reopen must be upheld if
they are “supported by reasonable, substantial, and probative evidence on the record con-
sidered as a whole.” Zheng v. Att’y Gen., 549 F.3d 260, 266 (3d Cir. 2008) (citation
omitted).
                                              3
       We find no error with the BIA’s conclusion that the affidavit was insufficient to

establish that Spence’s parents were legally separated in 1989. “A legal separation oc-

curs only upon a formal governmental action . . . under the law of a state or nation having

jurisdiction over the marriage.” Dessouki v. Att’y Gen., 915 F.3d 964, 967 (3d Cir.

2019) (internal quotation marks omitted); accord Brissett v. Ashcroft, 363 F.3d 130, 134

(2d Cir. 2004). Pennsylvania, a state with jurisdiction over the marriage of Spence’s par-

ents, 2 recognizes a legal separation only by a formal divorce decree. See Morgan v. Att’y

Gen., 432 F.3d 226, 234 (3d Cir. 2005). To obtain a divorce under Pennsylvania’s “no

fault” divorce law, parties must “have lived separate and apart for a period of at least two

years.” 23 Pa. Cons. Stat. Ann. § 3301. The 2019 divorce decree, which made no men-

tion of a legal separation nor reference to the affidavit, did not establish that Spence’s

parents were separated as of the date listed in the affidavit or by the time his mother natu-

ralized in 1989. See A.R. at 59.

       Spence argues that the Pennsylvania divorce decree acts as a “nunc pro tunc” court

order establishing a prior “legal separation.” Br. at 8. For support, he relies on Minasyan

v. Gonzales, 401 F.3d 1069 (9th Cir. 2005). In that case, a California state court entered

a dissolution decree in 2001 and, subsequently, a formal order recognizing that the peti-

tioner’s parents had separated in October 1993. The Ninth Circuit found that the peti-

tioner had established his derivative citizenship because the nunc pro tunc order “reiter-

ate[d] the original judicial determination that [the petitioner’s] parents separated, as a


2
 Spence suggests that Florida possibly had jurisdiction over his parents’ marriage, but he
admits that no formal government action in that state established a legal separation.
                                              4
matter of law in October 1993.” Id. at 1079 n.18. In stark contrast, however, the Penn-

sylvania divorce decree recognized only the date of Spence’s parents’

divorce, and not the date of their separation. And even assuming that the decree could act

as a nunc pro tunc order establishing a prior legal separation consistent with § 3301, a

question we left open in Morgan, see 432 F.3d at 234 n.3, it would not be within two

years of Spence’s mother’s naturalization. Accordingly, because Spence’s new evidence

was not likely to change the outcome of the immigration proceedings, the BIA’s decision

to deny the motion to reopen was not “arbitrary, irrational, or contrary to law.”

   Based on the foregoing, we grant the Government’s motion for summary disposition

and will deny the petition for review.




                                             5